DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15, 17, 20-22 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner considers Bockermann et al. DE 202014104466 U1 (Bockermann) in view of Serra et al. US 20140041636 A1 (Serra) to be the closest prior art to the claimed invention, based on the documents reviewed by the examiner. Serra and Brockerman both fail to disclose “wherein the injector connector comprises a connection piece body and a pin, the pin is configured on the connection piece body via a step, and the injector receptacle has an end which receives and engages around the pin peripherally, and the injector receptacle is connected to the injector connector by way of a fuel-tight join,” as seen added by way of amendment to independent claim 15. The examiner does not consider it obvious to a person of ordinary skill in the art to arrive at the entirety of the limitations of claim 15, therefore a notice of allowance has been issued.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747